Citation Nr: 9902278	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-11 821 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from July 1970 to February 
1972.  

This matter came to the Board of Veterans Appeals (Board) on 
appeal from an October 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The veteran testified before the undersigned 
member of the Board at a hearing conducted at the RO in 
September 1995.  

In July 1996, the Board remanded the case to the RO for 
additional development, noting the veterans request that he 
be provided an additional examination to evaluate his 
service-connected PTSD.  In response to the remand, the 
veteran underwent a VA psychiatric examination in February 
1997.  Since then, the veteran has stated that the examiner 
talked to him for only about 3 minutes during which she tried 
to coach him on how to answer test questions.  The veterans 
representative has argued that the February 1997 examination 
was inadequate.  The Board notes that the examination report 
does not include an opinion explaining the extent of social 
and industrial impairment resulting from the veterans 
service-connected PTSD and does not provide an opinion and 
rationale as to whether the veterans PTSD is sufficiently 
severe by itself to render the veteran unemployable.  In 
addition, the examiner did not distinguish the manifestations 
of the veterans PTSD from those of his other diagnosed 
disorders.  Under the circumstances, the Board will request 
that the RO arrange for an additional psychiatric examination 
of the veteran.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52, 695 (1996).  On and after that date, all diagnoses 
of mental disorders for VA purposes have been required to 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM IV).  61 Fed. 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria have been codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1 (1996).  The RO outlined the 
new rating criteria for PTSD in its supplemental statement of 
the case dated in August 1997.  The Board notes that the 
United States Court of Veterans Appeals (Court) has stated 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the Court has 
held recently that in view of the provisions of 38 U.S.C.A. 
§ 5510(g), the revised mental disorder rating schedule may 
not be applied to claims prior to the November 7, 1996, 
effective date.  Rhodan v. West, No. 96-1080 (U.S. Vet. App. 
Dec. 1, 1998).  Upon readjudication of the claim, the RO 
should make clear the rating criteria upon which it has based 
its determination.  

In the July 1996 remand, the Board noted that at the 
September 1995 hearing the veteran expressed the intention to 
apply for VA vocational rehabilitation benefits.  The Board 
requested that the RO obtain the veterans Vocational 
Rehabilitation and Education (VR&E) file.  A VA Form 70-7575 
indicates that the veterans Rehabilitation and Education 
folder was retired from the RO to the National Archives and 
Records Administration Federal Records Center in 1994, but 
had not been located as of August 1997.  The RO should 
request that the veteran clarify whether he has sought VA 
vocational rehabilitation benefits since the time of the 
September 1995 hearing, and, if so, the RO should obtain the 
veterans current VA vocational rehabilitation folder and 
associate it with the claims files.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should obtain and associate 
with the claims files VA treatment 
records for the veteran from the VA 
outpatient clinic in El Paso, Texas, 
dated from December 1996 to the 
present.  
2. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, including any other VA 
facilities, from which he has received 
treatment for PTSD since December 
1996.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any treatment 
records identified by the veteran 
which have not been secured 
previously.  
3. The RO should also request that the 
veteran clarify whether he has applied 
for VA vocational rehabilitation 
benefits since the time of his 
September 1995 hearing.  If the 
veteran responds affirmatively, the RO 
should associate the veterans current 
Vocational Rehabilitation and 
Education (VR&E) file and any 
Counseling file with the veterans 
claims files.  
4. The RO should arrange for a VA 
psychiatric examination of the veteran 
by  board certified psychiatrist who 
has not examined him previously, if 
available, to determine the nature and 
extent of the veterans service-
connected PTSD.  All necessary tests 
and studies should be accomplished, 
and all clinical manifestations of the 
veterans PTSD should be reported in 
detail.  The examiner should indicate 
with respect to each of the 
psychiatric symptoms identified under 
the new schedular criteria for 
evaluating mental disorders whether 
such symptom is a symptom of the 
veterans service-connected PTSD.  To 
the extent possible, the examiner 
should distinguish the manifestations 
of the veterans PTSD from those of 
any other diagnosed disorder.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
the veterans service-connected PTSD, 
including whether it renders him 
unemployable.  The examiner should 
also assign a GAF code consistent with 
DSM IV based upon the PTSD.  The 
examiner should explain what the 
assigned code represents.  The claims 
files and any vocational 
rehabilitation folder must be made 
available to and reviewed by the 
physician.  The physician should be 
requested to state, in writing, 
whether he or she has reviewed the 
claims files and any vocational 
rehabilitation folder.  
5. Thereafter, the RO must review the 
claims files and ensure that all 
development actions, including the 
psychiatric examination and opinions, 
have been conducted and completed in 
full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  
6. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue on 
appeal.  The RO should also determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
